                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

NATALIE PRECIADO,
Parent, on behalf of J.G., Student,

               Plaintiff,

v.                                                            No. 2:19-cv-00184 SMV/KRS

BOARD OF EDUCATION OF
THE CLOVIS MUNICIPAL SCHOOLS,

               Defendant.



CLOVIS MUNICIPAL SCHOOLS
BOARD OF EDUCATION,

               Plaintiff,

v.                                                            No. 2:19-cv-00185

NATALIE PRECIADO, Parent of
J.G., a minor,

               Defendant.


                 ORDER GRANTING JOINT MOTION TO FILE
           COMPLETE RECORD PROPER AND AMENDED BRIEF IN CHIEF

       THIS MATTER comes before the Court on the Joint Motion to File Complete Record

Proper and Amended Brief in Chief. The parties in the above-captioned cases appear by and through

their attorneys, Gail Stewart, Steven Granberg, Attorney at Law, representing Natalie Preciado, Parent

of J.G., a minor, and M. Karen Kilgore, Cuddy & McCarthy, LLP, representing Clovis Municipal

Schools Board of Education. The Court having considered the Motion and the pleadings in this

matter and being otherwise advised, FINDS:
       The School District shall file the complete Record Proper and an Amended Brief in Chief

citing to the Record Proper.

       IT IS SO ORDERED.


                                                  KEVIN R. SWEAZEA
                                                  UNITED STATES MAGISTRATE JUDGE




                                              2
